EXHIBIT 10.1

 

AMENDMENT NUMBER TWO

 

 

This Amendment Number Two is dated as of October 31, 2003 is to the Term Loan
Agreement (the “Agreement”) dated as of October 24, 2002 among Hardinge Inc.,
the Banks signatory thereto and JPMorgan Chase Bank, as Sole Administrative
Agent, and KeyBank National Association, as Documentation Agent, as amended by
Amendment Number One thereto dated as of December 31, 2002 (collectively, the
“Agreement”).  Terms used but not otherwise defined herein shall have the
meanings ascribed thereto in the Agreement.

 

The Borrower has determined to make certain adjustments to its financial
statements and to recognize a nonrecurring non-cash charge to its shareholders
equity for the quarter ended September 30, 2003 in an amount not to exceed
Fifteen Million Dollars ($15,000,000).

 

In order to amend the Agreement, the parties agree as follows:

 

1.             Section 8.02 of the Agreement shall be amended to read as
follows:

 

Net Worth.  The Borrower shall maintain a Consolidated Tangible Net Worth of not
less than $112,000,000 at all times through December 31, 2003, which sum shall
increase by $1,000,000 as of the end of each Fiscal Year thereafter. In the
event that at any time there is a positive adjustment to shareholders equity
related to a reversal of the FASB 109 charge, the minimum Consolidated Tangible
Net Worth required will be increased by the amount of the positive adjustment.

 

2.             Upon the execution of this Amendment Number Two, the Borrower
shall pay to the Agent for the account of each Bank an amendment fee equal to
ten (10) Basis Points of the Commitment.

 

3.             This Amendment Number Two may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any parties hereto may execute this Amendment Number One by
signing any such counterpart.

 

4.             Other than as set forth in this Amendment Number Two, the terms
and conditions of the Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have caused this Amendment Number Two to be
executed by their duly authorized officers as of the day and year first above
written.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

 

HARDINGE INC.

 

 

 

 

By:

/s/ J.PATRICK ERVIN

 

 

 

J. Patrick Ervin, Chairman of the Board

 

 

and Chief Executive Officer

 

 

 

 

 

 

 

AGENT:

 

 

 

 

JPMORGAN CHASE BANK

 

 

 

 

By:

/s/ CHRISTINE M. McLEOD

 

 

 

Christine M. McLeod, Vice President

 

 

 

 

 

 

 

DOCUMENTATION AGENT:

 

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ STANLEY L. PECK

 

 

 

Stanley L. Peck, Vice President

 

--------------------------------------------------------------------------------


 

 

BANKS:

 

 

 

 

 

 

JPMORGAN CHASE BANK

 

 

 

 

By:

/s/ CHRISTINE M. McLEOD

 

 

 

 Christine M. McLeod, Vice President

 

 

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ STANLEY L. PECK

 

 

 

Stanley L. Peck, Vice President

 

 

 

 

 

 

 

MANUFACTURERS AND TRADERS

 

TRUST COMPANY

 

 

 

 

By:

/s/ SUSAN A. BURTIS

 


 


 


SUSAN A. BURTIS, VICE PRESIDENT


 


 


 

 

NBT, NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ RONALD G. GOODWIN

 


 


 


RONALD G. GOODWIN, VICE PRESIDENT

 

--------------------------------------------------------------------------------